Citation Nr: 0417841	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits on 
behalf of the veteran's minor child.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from February 1959 to March 
1964.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 special apportionment 
decision of the North Little Rock, Arkansas, Regional Office 
(RO) which denied an apportionment of the veteran's 
Department of Veterans Affairs (VA) disability compensation 
benefits on behalf of the veteran's minor child.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.  The appellant has represented herself 
throughout this appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant and the veteran if further action is required on 
her or his part.  


REMAND

The appellant asserts that an apportionment of the veteran's 
VA disability compensation benefits is warranted as her 
income is insufficient to meet the veteran's child's needs.  
In reviewing the record, the Board observes that the 
appellant had not provided information as to her family's 
income.  Therefore, a current financial status report from 
the appellant is required to resolve the issues raised by the 
instant appeal.  

The RO has not provided the appellant with a Veterans Claims 
Assistance Act of 2000 (VCAA) notice which discusses the 
evidence required to support her claim for an apportionment 
of the veteran's VA disability compensation benefits on 
behalf of the veteran's minor child.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met by issuing a written VCAA 
notice to the appellant which informs her 
of the evidence needed to support her 
claim for an apportionment of the 
veteran's VA disability compensation 
benefits on behalf of the veteran's minor 
child; what actions she needs to 
undertake; and how the VA would assist 
her in developing her claim.  

2.  The RO should then request that the 
appellant complete a Financial Status 
Report (VA Form 20-5655).  

3.  The RO should then readjudicate the 
appellant's entitlement to an 
apportionment of the veteran's VA 
disability compensation benefits on 
behalf of the veteran's minor child.  If 
the benefit sought on appeal remains 
denied, the appellant should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  
The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

